DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5, 6, 9, 12-17, 19, and 20 are objected to because of the following informalities:
Claims 5, 6, 13, 14, and 20 use the verb “is” when the verb tense “are” should be used. 
Claim 9 recites “by controlling operation of the regulator” which should be “by controlling the operation of the regulator”
Claims 12, 15, 16, 17, and 19 all recite “one surface of the casing” where for clarity purposes should be amended to recite “a surface of the casing” in the first instances and “the outer surface of the casing” in latter instances. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “an oil storage portion provided at an inner space of the casing” where it is unclear to the Examiner if this inner space is different than the hermetically sealed inner spacing of the casing recited immediately above in claim 18. For Examination purposes the two inner spaces will be treated as the same spaces and the clause of “an oil storage portion provided at an inner space of the casing” will be treated as “an oil storage portion provided at [[an]] the inner space of the casing”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0187173 (Jang hereinafter) in view of US 5309764 (Waldrop hereinafter) and further in view of US 5426976 (McHardy hereinafter).
Regarding claim 1, Jang teaches compressor (Figure 1) that discloses the use of an oil detecting sensor (Figure 1, sensor 500 per ¶ 98-116). 
Jang is silent with respect to the sensor including a plurality of tubes disposed at an inner space of a casing of the compressor in which a predetermined amount of oil is accommodated, the plurality of tubes being in contact with the oil; a regulator connected to each of the tubes to adjust a pressure of the plurality of tubes so that the oil is introduced into the plurality of tubes; and a detector electrically connected to the sensor and the regulator to measure the pressure of the plurality of tubes, adjusted by the regulator, so as to detect a condition of the oil based on results of the measured pressure.
However, Waldrop teaches a level detecting system (Abstract and Column 1 Lines 5-10) that discloses a the sensor including a plurality of tubes disposed at an inner space of a casing of the compressor in which a predetermined amount of oil is accommodated (Figure 1, tubes A-E would be within the sump of Jang’s compressor), the plurality of tubes being in contact with the oil (Evident from Figure 1 of Waldrop); a regulator connected to each of the tubes to adjust a pressure of the plurality of tubes so that the oil is introduced into the plurality of tubes (Regulator made of 14 and 16-20); and a detector electrically connected to the sensor and the regulator to measure the pressure of the plurality of tubes, adjusted by the regulator, so as to detect a condition of the oil based on results of the measured pressure (Detector 32 with the control unit 34 acting on the valves of the regulator).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oil sensor of Jang with the sensor of Waldrop to allow for multiple oil levels to be detected allowing the system to garner a more accurate image of oil condition.
Jang, per Waldrop, is silent with respect to the tubes being capillary tubes.
However, McHardy teaches a liquid level detector (Abstract and Column 1 Lines 11-17) that discloses the use of capillary tips for their bubble sensor tubes (Column 4 Line 30 through Column 5 Line 36). The resultant combination would place the capillary tips on the tubes of Waldrop.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify he tubes of Waldrop with the capillary tips of McHardy to allow for minimal bubble sizes to be used while preventing debris from clogging the tips per McHardy Column 4 Lines 55-60. 
Regarding claim 2, Jang’s modified teachings are described above in claim 1 where the combination of Jang, Waldrop, and McHardy would further disclose that the plurality of capillary tubes have a different height or depth based on an oil level of the oil (Evident form Figure 1 of Waldrop).
Regarding claims 3 and 4, Jang’s modified teachings are described above in claim 1 but are silent with respect to at least one of the plurality of capillary tubes has a smaller inner diameter than the other capillary tubes of the plurality of capillary tubes (Claim 3) and at least two capillary tubes of the plurality of capillary tubes have different inner diameters than the other capillary tubes of the plurality of capillary tubes (Claim 4). 
However, McHardy further discloses that the size of the capillary opening is sized to allow the smallest bubble size to be released while preventing debris from becoming jammed. This shows that the size of the diameter of the capillary tubes is a result effective variable that depends on the size of bubbles required by the user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the relative sizing of the capillary tubes, since it has been held that where the general conditions of a claim are disposed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in the instant application, ¶ 101, 102, 199-201, and 284, applicant has not disclosed any criticality for the claimed limitations. 
Regarding claim 5, Jang’s modified teachings are described above in claim 4 where the combination of Jang, Waldrop, and McHardy would further disclose that the plurality of capillary tubes is formed such that a capillary tube having a smaller inner diameter has smaller depth with respect to the oil level than a capillary tube having a larger inner diameter. Waldrop shows the various levels of the tubes A-E and per the rejection of claim 4 immediately above, the sizing would be a result effective variable based on the desired bubble size by the user. 
Regarding claim 6, Jang’s modified teachings are described above in claim 1 where the combination of Jang, Waldrop, and McHardy would further disclose that the plurality of capillary tubes are disposed on a horizontal or vertical direction with respect to an oil level of the oil (Evident from McHardy Figure 1).
Regarding claim 9, Jang’s modified teachings are described above in claim 1 where the combination of Jang, Waldrop, and McHardy would further disclose that the detector is configured to control the pressure by controlling operation of the regulator (Under the broadest reasonable interpretation, the unit 34 of Waldrop will control the valves 16-20 of the regulator). 
Regarding claim 10, Jang’s modified teachings are described above in claim 1 where the combination of Jang, Waldrop, and McHardy would further disclose that the detector includes a measuring portion that measures pressure of the plurality of the capillary tubes (The differential calculator of 32 in Waldrop will perform the measuring required)
Regarding claim 11, Jang’s modified teachings are described above in claim 1 where the combination of Jang, Waldrop, and McHardy would further disclose that the detector is configured to detect at least a density, an oil level, or a surface tension of the oil by analyzing results of the measured pressure of the plurality of capillary tubes (Waldrop Abstract details the determination of fluid depth). 
Regarding claim 12, Jang teaches compressor (Figure 1) that discloses the use of an oil detecting sensor (Figure 1, sensor 500 per ¶ 98-116); and a terminal insertedly coupled to one surface of a casing and penetrating through the one surface of the casing, so as to be connected to the sensor at the inner space (Terminal of 500 mating with the casing 10 of the compressor, Figure 2 shows the close up of the terminal body connecting to the sensor). 
Jang is silent with respect to a plurality of tubes horizontally disposed at an inner casing of the compressor in which a predetermined amount of oil is accommodated, the plurality of tubes being in contact with the oil; a regulator connected to each of the tubes to adjust a pressure of the plurality of tubes so that the oil is introduced into the plurality of tubes; and a detector electrically connected to the sensor and the regulator to measure the pressure of the plurality of tubes, adjusted by the regulator, so as to detect a condition of the oil based on results of the measured pressure.
However, Waldrop teaches a level detecting system (Abstract and Column 1 Lines 5-10) that discloses a the sensor including a plurality of tubes disposed horizontally at an inner space of a casing of the compressor in which a predetermined amount of oil is accommodated (Figure 1, tubes A-E would be within the sump of Jang’s compressor), the plurality of tubes being in contact with the oil (Evident from Figure 1 of Waldrop); a regulator connected to each of the tubes to adjust a pressure of the plurality of tubes so that the oil is introduced into the plurality of tubes (Regulator made of 14 and 16-20); and a detector electrically connected to the sensor and the regulator to measure the pressure of the plurality of tubes, adjusted by the regulator, so as to detect a condition of the oil based on results of the measured pressure (Detector 32 with the control unit 34 acting on the valves of the regulator).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oil sensor of Jang with the sensor of Waldrop to allow for multiple oil levels to be detected allowing the system to garner a more accurate image of oil condition.
Jang, per Waldrop, is silent with respect to the tubes being capillary tubes.
However, McHardy teaches a liquid level detector (Abstract and Column 1 Lines 11-17) that discloses the use of capillary tips for their bubble sensor tubes (Column 4 Line 30 through Column 5 Line 36). The resultant combination would place the capillary tips on the tubes of Waldrop.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify he tubes of Waldrop with the capillary tips of McHardy to allow for minimal bubble sizes to be used while preventing debris from clogging the tips per McHardy Column 4 Lines 55-60.
Regarding claim 13, Jang’s modified teachings are described above in claim 12 where the combination of Jang, Waldrop, and McHardy would further disclose that the plurality of capillary tubes are connected to the terminal at a predetermined height (Under the broadest reasonable interpretation, the height of the terminal in Jang is a predetermined height). 
Regarding claim 14, Jang’s modified teachings are described above in claim 12 where the combination of Jang, Waldrop, and McHardy would further disclose that the plurality of capillary tubes are connected to the terminal a same height from a bottom surface of the casing (Under the broadest reasonable interpretation, the tubes would be connected to the terminal at the same point and therefore the same height from the bottom of the surface of the casing). 
Regarding claim 15, Jang’s modified teachings are described above in claim 12 where the combination of Jang, Waldrop, and McHardy would further disclose that the terminal is inserted into the inner space by penetrating through a coupling groove formed on the one surface of the casing (The terminal of 500 in Jang would fluidically couple to the surface of the compressor casing to prevent fluid from leaking and this opening for the sensor to pass will be seen as a groove). 
Regarding claim 16, Jang’s modified teachings are described above in claim 15 where the combination of Jang, Waldrop, and McHardy would further disclose that the terminal is formed in a shape that matches the coupling groove so as to allow the inner space to be hermetically sealed when coupled to the one surface of the casing (Inherent function for the terminal of 500 to be sealed to prevent leakage from the fluid within the casing). 
Regarding claim 17, Jang’s modified teachings are described above in claim 12 where the combination of Jang, Waldrop, and McHardy would further disclose that the terminal is configured such that a portion thereof protruding into the inner space is connected to the plurality of capillary tubes and a portion thereof exposed to an outside of the casing is connected to the regulator when coupled to the one surface of the casing, so as to allow the plurality of capillary tubes and the regulator to be connected to each other (Evident from the combination in that the regulator components would be in communication via the terminal to the capillary tubes). 
Regarding claim 18, Jang teaches compressor (Figure 1) that discloses a casing having a hermetically sealing inner space (Casing 10/11/12 will inherently be hermetically sealed for the internal scroll compressor); an oil storage portion provided at an inner space of the casing to accommodate oil therein (Space above 11 shown in Figure 1); an oil detecting device that detects a condition of the oil accommodated in the oil storage part (Sensor 500 per ¶ 98-116); the oil detecting device comprising a sensor (¶ 98-116). 
Jang is silent with respect to the sensor including a plurality of capillary tubes disposed at the inner space of the casing, the plurality of capillary tubes being in contact with the oil; a regulator connected to each of the plurality of capillary tubes to adjust a pressure of the plurality of capillary tubes so that the oil introduced into the plurality of capillary tubes; and a detector electrically connected to the sensor and the regulator to measure the pressure of capillary tubes, adjusted by the regulator, so as to detect the condition of the oil based on results of the measured pressure. 
However, Waldrop teaches a level detecting system (Abstract and Column 1 Lines 5-10) that discloses a the sensor including a plurality of tubes disposed horizontally at an inner space of a casing of the compressor in which a predetermined amount of oil is accommodated (Figure 1, tubes A-E would be within the sump of Jang’s compressor), the plurality of tubes being in contact with the oil (Evident from Figure 1 of Waldrop); a regulator connected to each of the tubes to adjust a pressure of the plurality of tubes so that the oil is introduced into the plurality of tubes (Regulator made of 14 and 16-20); and a detector electrically connected to the sensor and the regulator to measure the pressure of the plurality of tubes, adjusted by the regulator, so as to detect a condition of the oil based on results of the measured pressure (Detector 32 with the control unit 34 acting on the valves of the regulator).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oil sensor of Jang with the sensor of Waldrop to allow for multiple oil levels to be detected allowing the system to garner a more accurate image of oil condition.
Jang, per Waldrop, is silent with respect to the tubes being capillary tubes.
However, McHardy teaches a liquid level detector (Abstract and Column 1 Lines 11-17) that discloses the use of capillary tips for their bubble sensor tubes (Column 4 Line 30 through Column 5 Line 36). The resultant combination would place the capillary tips on the tubes of Waldrop.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify he tubes of Waldrop with the capillary tips of McHardy to allow for minimal bubble sizes to be used while preventing debris from clogging the tips per McHardy Column 4 Lines 55-60.
Regarding claim 19, Jang’s modified teachings are described above in claim 18 where the combination of Jang, Waldrop, and McHardy would further disclose a terminal insertedly coupled to one surface of the casing in a manner of penetrating through the one surface of the casing (Terminal 500 of Jang as seen in Figures 1 and 2), so as to be connected to the plurality of capillary tubes and the regulator at the inner space (Resultant combination would allow the tubes A-E of Waldrop into the casing via the terminal 500).
Regarding claim 20, Jang’s modified teachings are described above in claim 18 where the combination of Jang, Waldrop, and McHardy would further disclose that the plurality of capillary tubes are connected to the terminal a same height from a bottom surface of the casing (Under the broadest reasonable interpretation, the tubes would be connected to the terminal at the same point and therefore the same height from the bottom of the surface of the casing).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0187173 (Jang) in view of US 5309764 (Waldrop) in view of US 5426976 (McHardy) and further in view of US 2013/0145841 (Smaidris hereinafter).
Regarding claim 7, Jang’s modified teachings are described above in claim 1 where Waldrop further discloses a pressure source configured to adjust the pressure of the plurality of capillary tubes (Pressure gas source 14 of Waldrop); and a valve configured to control a flow path that connects the pressure source and the sensor (Valves 16-20 of Waldrop). 
Jang, per Waldrop and McHardy, is silent with respect the gas source being a pump.
However, Smaidris teaches a liquid level sensor that utilizes a bump tube (Abstract and ¶ 2) that discloses the use of a pump for the source of pressurized gas (Pump 40 as seen in Figure 1 per ¶ 37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify eh gas pressure source of Jang/Waldrop with the pump of Smaidris to allow for air to be constantly supplied and therefore the level to be constantly sensed. 
Regarding claim 8, Jang’s modified teachings are described above in claim 7 where the combination of Jang, Waldrop, McHardy, and Smaidris would further disclose that the valve selectively controls flow paths connecting the pump and the respective capillary tubes (Valves 16-20 as controlled by 34 of Waldrop).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746